PER CURIAM.
Prohibition officers discovered one Neadeau in the act of transporting intoxicating liquor by automobile in violation of law. The officers thereupon seized the automobile and apprehended the driver of the ear. Later an information was filed in the court below against the driver, charging violatiqns of the National Prohibition Act (Comp. St. § 10138(4 et seq.) in two counts. The first count charged the unlawful possession of intoxicating liquor, and the second the unlawful transportation of intoxicating liquor. A plea of guilty was interposed as to both counts, followed by a judgment and sentence. There was therefore a prosecution with effect, under section 26, tit. 2, of the National Prohibition Act (Comp. St. § 10138(4nun), and such prosecution is a bar to a proceeding to declare a forfeiture under section 3450 of the Revised Statutes (Comp. St. § 6352). Port Gardner Investment Co. v. United States, 47 S. Ct. 165, 71 L. Ed. -, decided by the Supreme Court November 23, 1926.
The judgment is reversed.